Citation Nr: 0604771	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to January 19, 1995, 
for the grant of Dependency and Indemnity Compensation (DIC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to DIC benefits effective 
January 19, 1995.  The appellant perfected an appeal of the 
effective date assigned.

Her appeal was previously before the Board in December 2003, 
at which time the Board remanded the case for additional 
development.  Although the Board regrets the additional delay 
in resolving the appeal, the Board finds that the development 
previously undertaken is not sufficient to determine whether 
the appellant is entitled to an earlier effective date.  For 
that reason the appeal is again remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of DIC shall be the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(d) (West 2002); 38 C.F.R. § 3.400(c)(2) (2005).

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services) must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.152 (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health and Human Services filed with the 
SSA will be considered a claim for VA death benefits, and to 
have been received by VA as of the date of receipt by the 
SSA.  The receipt of such an application (or copy thereof) by 
VA will not preclude a request for any necessary evidence.  
38 U.S.C.A. § 5105 (West 2002); 38 C.F.R. § 3.153 (2005).

The appellant contends that she is entitled to an effective 
date in May 1982, the month of the veteran's death, for the 
award of DIC benefits on the basis that her claim for the 
lump sum death benefit from the SSA constituted a claim for 
VA DIC benefits.  She submitted a copy of her award letter 
from SSA showing that she was awarded the lump sum death 
benefit in June 1982.  Her appeal was remanded in December 
2003 to obtain a copy of the claim she filed with the SSA in 
1982.  The RO requested a copy of all documents in the SSA 
claims file, specifically the 1982 application, but the SSA 
responded that the records had been destroyed.

In Kay v. Principi, 16 Vet. App. 529 (2002), a case with a 
nearly identical fact pattern, the United States Court of 
Appeals for Veterans Claims (Court) found that the Board had 
erred in denying entitlement to an earlier effective date 
without having obtained a copy of the application form used 
by SSA at the time the surviving spouse applied for the lump 
sum death payment.  The Court stated "[i]t is difficult for 
the Court to believe that a government agency does not keep 
an archival record of all the forms it has authorized for use 
throughout its existence."  Kay, 16 Vet. App. at 533.  In 
order to determine, therefore, whether the application that 
the appellant filed with SSA in 1982 constituted a joint 
application for SSA and VA survivor benefits, the RO should 
contact the SSA and obtain copies of the forms that were used 
in 1982 for claiming entitlement to survivor benefits and the 
lump sum death benefit.

Accordingly, the case is remanded for the following:

1.  The RO should obtain from the SSA 
Program Service Center (PSC) a copy of 
the generic applications that were used 
in May and June 1982 for claiming 
entitlement to the following benefits:  
the lump sum death benefit, childs' 
benefits (death), widows' benefits, 
mothers' and fathers' benefits, and 
parents' benefits.  If the PSC responds 
that an archival record of those 
applications is not available from the 
PSC, but may be available from another 
SSA component, including the SSA Central 
Office, the RO should contact that 
component to obtain copies of the 
application forms.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

